


 












LIQUIDATING TRUST AGREEMENT




Dated as of September 30, 2003






by and between






PLM Equipment Growth Fund IV


individually as Grantor






and






PLM Financial Services, Inc.


as the Trustee























TABLE OF CONTENTS
ARTICLE I: NAME AND DEFINITIONS
1.1    Name    
1.2    Certain Terms Defined    
ARTICLE II: NATURE OF TRANSFER
2.1    Purpose of Trust    
2.2    Prohibited Activities    
2.3    No Reversion to the Partnership    
2.4    Payment of Liabilities    
2.5    Bill of Sale, Assignment, Acceptance and Assumption Agreement;
Instruments of Further Assurance    
2.6    Incidents of Ownership    
2.7    Notice to Unlocated Holders of Partnership Units    
ARTICLE III: BENEFICIARIES
3.1    Beneficial Interests    
3.2    Rights of Beneficiaries    
3.3    No Transfer of Interests of Beneficiaries    
3.4    Trustee as Beneficiary    
ARTICLE IV: DURATION AND TERMINATION OF TRUST
4.1    Duration    
4.2    Other Obligations of the Trustee upon Termination    
ARTICLE V: ADMINISTRATION OF TRUST ASSETS
5.1    Sale of Trust Assets    
5.2    Transactions with Related Persons    
5.3    Payment of Claims, Expenses and Liabilities    
5.4    Interim Distributions    
5.5    Final Distribution    
5.6    Reports to Beneficiaries and Others    
5.7    Federal Income Tax Information    
5.8    Employment of Manager    
ARTICLE VI: POWERS OF AND LIMITATIONS ON THE TRUSTEE
6.1    Limitations on Trustee    
6.2    Specific Powers of the Trustee    
ARTICLE VII: CONCERNING THE TRUSTEE, EMPLOYEES AND AGENTS
7.1    Generally    
7.2    Reliance by Trustee    
7.3    Limitation on Liability to Third Persons    
7.4    Recitals    
7.5    Indemnification    
7.6    Rights of Trustees, Employees, Independent Contractors and Agents to Own
Trust Units or Other Property and to Engage in Other Business    
7.7    Contribution Back    
ARTICLE VIII: PROTECTION OF PERSONS DEALING WITH THE TRUSTEE
8.1    Action by Trustee    
8.2    Reliance on Statements by the Trustee    
ARTICLE IX: COMPENSATION OF TRUSTEE
9.1    Amount of Compensation    
9.2    Dates of Payment    
9.3    Expenses    
ARTICLE X: THE TRUSTEE AND SUCCESSOR TRUSTEE
10.1    Number and Qualification of Trustees    
10.2    Resignation and Removal    
10.3    Appointment of Successor    
10.4    Acceptance of Appointment by Successor Trustee    
10.5    Bonds    
ARTICLE XI: CONCERNING THE BENEFICIARIES
11.1    Evidence of Action by Beneficiaries    
11.2    Limitation on Suits by Beneficiaries    
11.3    Requirement of Undertaking    
ARTICLE XII: MEETING OF BENEFICIARIES
12.1    Purpose of Meetings    
12.2    Meeting Called by Trustee    
12.3    Meeting Called on Request of Beneficiaries    
12.4    Persons Entitled to Vote at Meeting of Beneficiaries    
12.5    Quorum    
12.6    Adjournment of Meeting    
12.7    Conduct of Meetings    
12.8    Record of Meeting    
ARTICLE XIII: AMENDMENTS
13.1    Consent of Beneficiaries    
13.2    Notice and Effect of Amendment    
13.3    Trustee’s Declining to Execute Documents    
ARTICLE XIV: MISCELLANEOUS PROVISIONS
14.1    Filing Documents    
14.2    Intention of Parties to Establish Trust    
14.3    Beneficiaries Have No Rights or Privileges as Holders of Partnership
Units    
14.4    Laws as to Construction    
14.5    Severability    
14.6    Notices    
14.7    Counterparts.    








SCHEDULE A:    Schedule of Fees


EXHIBIT A:    Form of Bill of Sale, Assignment, Acceptance and Assumption
Agreement









LIQUIDATING TRUST AGREEMENT




This LIQUIDATING TRUST AGREEMENT (this "Agreement"), dated as of September 30,
2003 (the "Effective Date"), by and between PLM Equipment Growth Fund IV, a
California limited partnership, as Grantor (the "Partnership"), and PLM
Financial Services, Inc., a Delaware corporation, as Trustee (the "Trustee").


WHEREAS, the Partnership was organized for the objectives and purposes of owning
and leasing, and otherwise dealing with equipment and other personal property;
and


WHEREAS, the terms of that certain Amended and Restated Limited Partnership
Agreement, dated as of May 22, 1989, as amended (the "Partnership Agreement")
provide that the Partnership be dissolved upon the sale or disposition of all or
substantially all of the assets of the Partnership; and


WHEREAS, as of the date hereof, substantially all of the assets of the
Partnership have been sold or otherwise disposed of; and


WHEREAS, PLM Financial Services, Inc., a Delaware corporation (the "General
Partner"), believes it to be in the best interest of the Partnership to complete
the liquidation of the Partnership by transferring all remaining assets of the
Partnership (the "Retained Assets") to a liquidating trust (the "Trust") with
PLM Financial Services, Inc., serving as its initial trustee (the "Trustee"),
including a cash reserve set aside for the contingent and existing obligations
of the Partnership and the Liquidating Trust (the "Cash Reserve"); and


WHEREAS, the Trustee shall administer the Liquidating Trust pursuant to the
terms of this Agreement and, upon satisfaction of all liabilities and
obligations of the Partnership and the Liquidating Trust, the Trustee shall
distribute the residue of the proceeds of the liquidation of the assets of the
Partnership in accordance with the terms hereof;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Partnership hereby agrees to grant,
release, assign, convey and deliver unto the Trustee for the benefit of the
Beneficiaries (as hereinafter defined), all of the right, title and interest of
the Partnership in and to the Retained Assets for the uses and purposes stated
herein on the Effective Date, subject to the terms and provisions set out below,
and the Trustee hereby agrees to accept such Retained Assets and such Trust,
subject to the following terms and provisions:


ARTICLE I
NAME AND DEFINITIONS


1.1    Name . This Trust shall be known as the PLM Equipment Growth Fund IV
Liquidating Trust.


1.2    Certain Terms Defined . For all purposes of this instrument, unless the
context otherwise requires:


(a)    " Affiliated Person " shall mean a Person (i) who in his individual
capacity is a director, trustee, officer, partner or employee of the Manager or
of a Person who controls, is controlled by or is under common control with the
Manager or (ii) who controls, is controlled by or is under common control with
the Manager.


(b)    " Agreement " shall mean this instrument as originally executed or as it
may from time to time be amended pursuant to the terms hereof.


(c)    " Beneficial Interest " shall mean each Beneficiary’s proportionate share
of the Trust Assets in the Trust determined by the ratio of the number of
Partnership Units held by the Initial Beneficiary on the close of business on
the Record Date in the Partnership over the total number of Partnership Units
existing on such Record Date in the Partnership and thereafter each
Beneficiary’s proportional beneficial interest in the Trust represented by Trust
Units.


(d)    " Beneficiaries " shall mean the holders of Trust Units from time to time
on or after the Record Date, including the Initial Beneficiaries and the
Subsequent Beneficiaries.


(e)    " Grantor " shall mean the Partnership.


(f)    " Initial Beneficiaries " shall mean the initial holders of Trust Units.


(g)    " Liquidating Trust " shall mean the liquidating trust maintained by the
Trustee holding the Trust Assets of the Partnership, identified as the "PLM
Equipment Growth Fund IV Liquidating Trust"; also referred to herein as the
"Trust."


(h)    " Manager " shall mean such Person or Persons who have been employed by,
or who have contracted with, the Trustee to assist in the management of the
Trust, and for the avoidance of doubt, the Manager may be the General Partner or
any affiliate of the General Partner.


(i)    " Partnership Units " shall mean the limited and general partnership
units in the Partnership held by each of the Beneficiaries as of the Record
Date.


(j)    " Person " shall mean an individual, a corporation, a partnership, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, any unincorporated organization, or a government or political
subdivision thereof.


(k)    " Record Date " shall mean the date selected by the Grantor for
determination of the holders of Partnership Units entitled to become
Beneficiaries.


(l)    " Subsequent Beneficiaries " shall mean Beneficiaries as reflected on the
books and records of the Trust from time to time after the Effective Date, other
than the Initial Beneficiaries.


(m)    " Trust " shall mean the Trust created by this Agreement.


(n)    " Trust Assets " shall mean all the property held from time to time by
the Trustee under this Agreement, which initially shall consist of the Retained
Assets of the Partnership granted, assigned and conveyed to the Trustee by the
Partnership, the Cash Reserves, and, in addition, shall thereafter include all
proceeds and other receipts of, from, or attributable to any assets, causes of
actions or claims held by the Trust.


(o)    " Trust Units " shall mean those equal, undivided portions into which the
Beneficial Interests in the Trust Assets are divided, as evidenced on the books
and records of the Trust.


(p)    " Trustee " shall mean the original Trustee under this Agreement and its
successor(s), if any.


ARTICLE II
NATURE OF TRANSFER


2.1    Purpose of Trust .


(a)    It is expected that the Partnership shall dissolve and liquidate prior to
fully winding up its affairs, including, but not limited to, the sale of its
remaining assets, the collection of any receivables and the payment of any
unsatisfied debts, claims, liabilities, commitments, suits and other
obligations, whether contingent or fixed or otherwise (the "Liabilities"),
except for such Liabilities for which the Partnership has previously reserved by
the retention of the Cash Reserves as described in the recitals hereto. The
Trust hereby is organized for the sole purpose of winding up the affairs of the
Partnership as promptly as reasonably possible and with no objective to continue
or engage in the conduct of a trade or business.


(b)    The Cash Reserves and Retained Assets to be granted, assigned and
conveyed to the Trustee as of the Effective Date will be held in the Trust, and
the Trustee will: (i) further liquidate the Trust Assets as it deems necessary
to carry out the purpose of the Trust and facilitate distribution of the Trust
Assets; (ii) protect, conserve and manage the Trust Assets in accordance with
the terms and conditions hereof; and (iii) distribute the Trust Assets in
accordance with the terms and conditions hereof.


(c)    It is intended that the granting, assignment and conveyance of the Cash
Reserves and the Retained Assets by the Partnership to the Trustee pursuant
hereto shall be treated for federal and state income tax purposes as if the
Partnership made such distributions directly to the holders of Partnership
Units. It is further intended that for federal, state and local income tax
purposes the Trust shall be treated as a liquidating trust under Treasury
Regulation Section 301.7701-4(d) and any analogous provision of state or local
law, and the Beneficiaries shall be treated as the owners of their respective
share of the Trust pursuant to Sections 671 through 679 of the Code and any
analogous provision of state or local law and shall be taxed on their respective
share of the Trust’s taxable income (including both ordinary income and capital
gains) pursuant to Section 671 of the Code and any analogous provision of state
or local law. The Trustee shall file all tax returns required to be filed with
any governmental agency consistent with this position, including, but not
limited to, any returns required of grantor trusts pursuant to Section
1.671-4(a) of the Income Tax Regulations. The Partnership agrees that a transfer
agent acting on its behalf may prepare and file applicable K-1’s respecting the
Beneficiaries’ Partnership income. To the extent that the Trustee becomes liable
for the payment of taxes, including withholding taxes, in respect of income
derived from the investment of funds held hereunder or any payment made
hereunder (collectively, the "Taxes"), the Trustee may pay such Taxes. The
Trustee may withhold from any payment of the Trust Assets such amount as the
Trustee estimates to be sufficient to provide for the payment of such Taxes not
yet paid, and may use the sum withheld for that purpose. The Trustee shall be
indemnified and held harmless against any liability for Taxes and for any
penalties or interest in respect of Taxes on such investment income or payments
in the manner provided herein.


2.2    Prohibited Activities . The Trust shall not continue or engage in the
conduct of any trade or business, and the Trustee is expressly prohibited from,
and shall have no power or authority to, continue or engage in the conduct of
any trade or business on behalf of the Trust or the Beneficiaries, and all of
the terms and conditions hereof shall be construed accordingly.


2.3    No Reversion to the Partnership . In no event shall any part of the Trust
Assets revert to or be distributed to the Partnership.


2.4    Payment of Liabilities . To the extent that there are available Trust
Assets in the Trust, the Trust hereby agrees to assume all Liabilities of the
Partnership on the Effective Date. Should any Liability be asserted against the
Trust as the transferee of the Trust Assets or as a result of the assumption
made in this paragraph, the Trustee may use such part of the Trust Assets as may
be necessary in contesting any such Liability or in payment thereof. In no event
shall the Trustee, Beneficiaries or employees or agents of the Trust be
personally liable, nor shall resort be had to the private property of such
Persons or to any other Trust Assets, in the event the Trust Assets are not
sufficient to satisfy the Liabilities asserted against or payable out of the
Partnership’s available Trust Assets in the Trust.


2.5    Bill of Sale, Assignment, Acceptance and Assumption Agreement;
Instruments of Further Assurance . On the Effective Date, the Partnership and
the Trust shall execute a Bill of Sale, Assignment, Acceptance and Assumption
Agreement conveying the Retained Assets, Cash Reserves and Liabilities to the
Trust, a form of which is attached as Exhibit   A hereto. After the dissolution
of the Partnership, such Persons as shall have the right and power to so act,
will, upon reasonable request of the Trustee, execute, acknowledge, and deliver
such further instruments and do such further acts as may be necessary or proper
to carry out effectively the purposes of this Agreement, to confirm or
effectuate the transfer to the Trustee of any property intended to be covered
hereby, and to vest in the Trustee, its successors and assigns, the estate,
powers, instruments or funds in trust hereunder.


2.6    Incidents of Ownership . The holders of Partnership Units as of the
Record Date shall be the Initial Beneficiaries of the Trust as holders of Trust
Units in the Trust, and the Trustee shall retain only such incidents of legal
ownership as are necessary to undertake the actions and transactions authorized
herein.


2.7    Notice to Unlocated Holders of Partnership Units . If the Trust holds
Trust Assets for unlocated holders of any Partnership Units, due notice shall be
given to such holders of Partnership Units in accordance with Delaware law.




ARTICLE III
BENEFICIARIES


3.1    Beneficial Interests .


(a)    The Beneficial Interest of each Initial Beneficiary hereof shall be
determined by the Partnership in accordance with a certified copy of the
Partnership’s list of Partnership Unit holders as of the Record Date (the
"List"). The Partnership will deliver the certified copy of the List to the
Trustee within a reasonable time after the Record Date specifying the Beneficial
Interests of each Initial Beneficiary in the Partnership. For ease of
administration, the List shall express the Beneficial Interest of each Initial
Beneficiary in terms of units and it is intended that each unit shall represent
one Trust Unit in the Trust.


(b)    In the case of the Partnership Unit holders, customary institutional
book-entry or other records or any other evidence of ownership satisfactory to
the Trustee will be deemed to evidence the Beneficial Interest in the Trust of
each such Beneficiary.


(c)    If any conflicting claims or demands are made or asserted with respect to
the ownership of any Trust Units, or if there should be any disagreement between
the transferees, assignees, heirs, representatives or legatees succeeding to all
or part of the interest of any Beneficiary resulting in adverse claims or
demands being made in connection with such Trust Units, then, in any of such
events, the Trustee shall be entitled, at its sole election, to refuse to comply
with any such conflicting claims or demands. In so refusing, the Trustee may
elect to make no payment or distribution with respect to such Trust Units, or to
make such payment to a court of competent jurisdiction or an escrow agent, and
in so doing the Trustee shall not be or become liable to any of such parties for
their failure or refusal to comply with any of such conflicting claims or
demands, nor shall the Trustee be liable for interest on any funds which it may
so withhold. The Trustee shall be entitled to refrain and refuse to act until
either (i) the rights of the adverse claimants have been adjudicated by a final
judgment of a court of competent jurisdiction, (ii) all differences have been
adjusted by valid written agreement between all of such parties, and the Trustee
shall have been furnished with an executed counterpart of such agreement, or
(iii) there is furnished to the Trustee a surety bond or other security
satisfactory to the Trustee, as it shall deem appropriate, to fully indemnify it
as between all conflicting claims or demands.


3.2    Rights of Beneficiaries . Each Beneficiary shall be entitled to
participate in the rights and benefits due to a Beneficiary hereunder according
to his Beneficial Interest. Each Beneficiary shall take and hold the same
subject to all the terms and provisions of this Agreement. The interest of the
Beneficiary hereby is declared and shall be in all respects personal property
and upon the death of an individual Beneficiary, his Beneficial Interest shall
pass as personal property to his legal representative and such death shall in no
way terminate or affect the validity of this Agreement, provided that the
Trustee shall not be required to evidence a book entry transfer of a deceased
Beneficiary’s Beneficial Interest to his legal representative until the Trustee
shall have received Letters Testamentary or Letters of Administration and
written notice of the death of the deceased Beneficiary. A Beneficiary shall
have no title to, right to, possession of, management of, or control of, the
Trust Assets except as herein expressly provided. No widower, widow, heir, or
devisee of any person who may be a Beneficiary shall have any right of dower,
homestead, or inheritance, or of partition, or of any other right, statutory or
otherwise, in any property forming a part of Trust Assets but the whole title to
the Trust Assets shall be vested in the Trustee and the sole interest of the
applicable Beneficiaries shall be the rights and benefits given to such Persons
under this Agreement.


3.3    No Transfer of Interests of Beneficiaries . The Beneficial Interest of a
Beneficiary may not be transferred by any Beneficiary in person or by a duly
authorized agent or attorney, or by the properly appointed legal representatives
of the Beneficiary, nor may a Beneficiary have authority or power to sell,
assign, transfer, encumber, or in any other manner dispose of his Beneficial
Interest; provided, however, that the Beneficial Interest shall be assignable or
transferable by will, intestate succession, or operation of law and, further
provided, that the executor or administrator of the estate of a Beneficiary may
mortgage, pledge, grant a security interest in, hypothecate or otherwise
encumber, the Beneficial Interest held by the estate of such Beneficiary if
necessary in order to borrow money to pay estate, succession or inheritance
taxes or the expenses of administering the estate of the Beneficiary, upon
written notice to and upon written consent of the Trustee.


Except as may be otherwise required by law, the Beneficial Interests of the
Beneficiaries hereunder shall not be subject to attachment, execution,
sequestration or any order of a court, nor shall such interests be subject to
the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the interest of a Beneficiary shall be paid by the Trustee to
the Beneficiary free and clear of all assignments, attachments, anticipations,
levies, executions, decrees and sequestrations and shall become the property of
the Beneficiary only when actually received by such Beneficiary.


3.4    Trustee as Beneficiary . The Trustee, either individually or in a
representative or fiduciary capacity, may be a Beneficiary to the same extent as
if it were not a Trustee hereunder and shall have all the rights of a
Beneficiary, including, without limitation, the right to vote and to receive
distributions, to the same extent as if it was not the Trustee hereunder.




ARTICLE IV
DURATION AND TERMINATION OF TRUST


4.1    Duration . The existence of this Trust shall terminate upon the earliest
of (i) a termination required by the applicable laws of the State of Delaware,
(ii) the termination due to the distribution of all Trust Assets as provided in
Section 5.5, or (iii) December 31, 2004; provided, however, that the Trustee, in
its discretion, may extend the existence of this Trust to such later date as it
may designate, if it determines that an extension is reasonably necessary to pay
or make provision for then known liabilities, actual or contingent.


4.2    Other Obligations of the Trustee upon Termination . Upon distribution of
all the Trust Assets, the Trustee shall provide for the retention of all
necessary books, records, lists of holders of Trust Units in the Trust,
certificates and files that shall have been delivered to or created by the
Trustee for a period of ten (10) years thereafter, at the Trustee’s discretion,
all of such records and documents may be destroyed. Except as otherwise
specifically provided herein, upon the distribution of all Trust Assets in the
Trust, the Trustee shall have no further duties or obligations hereunder.




ARTICLE V
ADMINISTRATION OF TRUST ASSETS


5.1    Sale of Trust Assets . The Trustee is hereby authorized and directed, at
such times as it may deem appropriate, to transfer, assign, or otherwise dispose
of all or any part of the Trust Assets in the Trust as it deems appropriate at
public auction or at private sale for cash, securities or other property, or
upon credit (either secured or unsecured as the Trustee shall determine).


5.2    Transactions with Related Persons . Notwithstanding any other provisions
of this Agreement, the Trustee shall not knowingly, directly or indirectly, sell
or otherwise transfer all or any part of any Trust Assets to, or contract with,
(i) itself or any other Trustee or an employee or agent (acting in its or their
individual capacities) of this Trust, or (ii) any Person of which any Trustee,
employee or agent of this Trust is an affiliate by reason of being a trustee,
director, officer, partner or direct or indirect beneficial owner of 5% or more
of the outstanding capital stock, shares or other equity interest of such
Persons.


5.3    Payment of Claims, Expenses and Liabilities . Provided the Trustee has
been advised in writing respecting such claims, expenses, charges, liabilities
and obligations, the Trustee shall pay from the Trust Assets in the Trust all
claims, expenses, charges, liabilities, and obligations of the Trust Assets and
all Liabilities relating to the Trust Assets and obligations which the Trustee
specifically assumes and agrees to pay pursuant to this Agreement and such
transferee liabilities which the Trustee may be obligated to pay as transferees
of the Trust Assets in the Trust, including among the foregoing, and without
limiting the generality of the foregoing, interest, penalties, taxes,
assessments, and public charges of every kind and nature and the costs, charges,
and expenses connected with or growing out of the execution or administration of
this Trust and such other payments and disbursements as are provided in this
Agreement or which may be determined to be a proper charge against the Trust
Assets in the Trust by the Trustee.


5.4    Interim Distributions . At such times as may be determined by it in its
sole discretion, the Trustee shall distribute, or cause to be distributed, to
the Beneficiaries, in proportion to the number of Trust Units held by each
Beneficiary relating to the Trust, such cash or other property comprising a
portion of the Trust Assets as the Trustee may in its sole discretion determine
may be distributed without detriment to the conservation and protection of the
Trust Assets in the Trust.


5.5    Final Distribution . If the Trustee determines that the Liabilities and
all other claims, expenses, charges, liabilities and obligations of the Trust
have been paid or discharged, or if the existence of the Trust shall terminate
pursuant to Section 4.1, the Trustee shall, as expeditiously as is consistent
with the conservation and protection of the Trust Assets, distribute the Trust
Assets to the Beneficiaries in proportion to the number of Trust Units held by
each Beneficiary in the Trust based on the list submitted to the Trustee by the
Partnership pursuant to Section 3.1 above, as such list may be amended. The
Trustee shall hold in the Trust and thereafter make disposition of all
liquidating distributions and other payments due any Beneficiaries who have not
been located, in accordance with Delaware law, subject to applicable state laws
regarding escheat and abandoned property. It is understood that the Trustee and
the Beneficiary’s bank in any funds transfer may rely solely upon any account
numbers or similar identifying number provided by the parties hereto to identify
(i) the Beneficiary, (ii) the Beneficiary’s bank, or (iii) an intermediary bank.
The Trustee may apply any of the Trust Assets for any payment order it executes
using any such identifying number, even where its use may result in a person
other than the Beneficiary being paid, or the transfer of funds to a bank other
than the Beneficiary’s bank, or an intermediary bank designated.


5.6    Reports to Beneficiaries and Others . As soon as practicable after the
end of each taxable year of the Trust and after termination of the Trust, the
Trustee shall submit a written report and account to the Beneficiaries showing
(i) the assets and liabilities of the Trust at the end of such taxable year or
upon termination and the receipts and disbursements of the Trustee for such
taxable year or period, (ii) any changes in the Trust Assets which they have not
previously reported, and (iii) any action taken by the Trustee in the
performance of its duties under this Agreement which it has not previously
reported and which, in its opinion, materially affects the Trust Assets. The
Trustee may submit similar reports for such interim periods during the taxable
year as it deems advisable or as may be required by the Securities and Exchange
Commission. The taxable year of the Trust shall end on December 31 of each year
unless the Trustee deems it advisable to establish some other date as the date
on which the taxable year of the Trust shall end.


5.7    Federal Income Tax Information . As soon as practicable after the close
of each taxable year, the Trustee shall direct its transfer agent to mail to
each Person who was a Beneficiary at the close of the year, a statement showing
on a Trust Unit basis in the Trust the dates and amounts of all distributions
made by the Trustee, if any, income earned on assets held by the Trust, if any,
such other information as is reasonably available to the Trustee which the
Trustee determines may be helpful in determining the amount of gross income and
expenses attributable to the Trust that such Beneficiary should include in such
Person’s federal income tax return for the preceding year and any other
information as may be required to be furnished under the tax laws. In addition,
after receipt of a written request in good faith, or in its discretion without
such request or if required by applicable law, such transfer agent (or if it
cannot, the Trustee) shall furnish to any Person who has been a Beneficiary at
any time during the preceding year a statement containing such further
information as is reasonably available to the transfer agent or Trustee,
respectively, which shall be helpful in determining the amount of taxable income
which such Person should include in such Person’s federal income tax return.


5.8    Employment of Manager .


(a)    The Trustee shall be responsible for the general policies of the Trust
and for the general supervision of the activities of the Trust conducted by all
agents, employees, advisors or managers of the Trust. However, the Trustee is
not and shall not be required personally to conduct the activities of the Trust,
and consistent with its ultimate responsibility as stated above, the Trustee
shall have the power to appoint, employ or contract with any Person or Persons
(including any corporation, partnership, or trust in which one or more of them
may be directors, officers, shareholders, partners or trustees) as the Trustee
may deem necessary or proper for the transaction of the activities of the Trust,
including, but not limited to, PLM International, Inc. and its affiliates. The
Trustee may therefore employ or contract with such Person or Persons (herein
referred to as the "Manager") and may grant or delegate such authority to the
Manager as the Trustee may in its sole discretion deem necessary or desirable to
carry out the purpose of the Trust without regard to whether such authority is
normally granted or delegated by trustees.


The Trustee shall have the power to determine the terms and compensation of the
Manager or any other Person whom they may employ or with whom they may contract.
The Trustee may exercise broad discretion in allowing the Manager to administer
and regulate the operations of the Trust, to act as agent for the Trust, to
execute documents on behalf of the Trustee, and to make executive decisions
which conform to general policies and general principles previously established
by the Trustee.


(b)    The Manager or other Persons shall not be required to administer the
Trust as its sole and exclusive function and may have other business interests
and may engage in other activities similar or in addition to those relating to
the Trust, including the rendering of advice or services of any kind to
investors or any other Persons and the management of other investments.


ARTICLE VI
POWERS OF AND LIMITATIONS ON THE TRUSTEE


6.1    Limitations on Trustee . Except as contemplated by this Agreement, the
Trustee shall not at any time, on behalf of the Trust or the Beneficiaries,
enter into or engage in any trade or business, and no part of any Trust Assets
shall be used or disposed of by the Trustee in furtherance of any trade or
business. Except as the Trustee reasonably believes is consistent with and in
furtherance of its obligations under this Agreement, the Trustee shall be
restricted to the holding, collection and sale of the Trust Assets and the
payment and distribution thereof for the purposes set forth in this Agreement
and to the conservation and protection of the Trust Assets and the
administration thereof in accordance with the provisions of this Agreement. In
no event shall the Trustee receive any property, make any distribution, satisfy
or discharge any claims, expenses, charges, liabilities and obligations or
otherwise take any action which is inconsistent with a complete liquidation of
the Partnership within the meaning of the Internal Revenue Code of 1986, as
amended, Treasury Regulations promulgated thereunder, and rulings, decisions and
determinations of the Internal Revenue Service and courts of competent
jurisdiction, or take any action which would jeopardize the status of the Trust
as a "liquidating trust" for federal income tax purposes within the meaning of
Treasury Regulation Section 301.7701-4(d). This limitation shall apply
regardless of whether the conduct of any such trade or business is deemed by the
Trustee to be necessary or proper for the conservation and protection of the
Trust Assets. The Trustee shall not invest any of the cash held as Trust Assets,
except that the Trustee may invest in (i) direct obligations of the United
States of America or obligations of any agency or instrumentality thereof which
mature not later than one year from the date of acquisition thereof; (ii) money
market deposit accounts, checking accounts, savings accounts, or certificates of
deposit, commercial paper rated not less than A1P1, or other time deposit
accounts which mature not later than one year from the date of acquisition
thereof which are issued by a commercial bank, brokerage firm or savings
institution organized under the laws of the United States of America or any
state thereof; or (iii) other temporary investments not inconsistent with the
Trust’s status as a liquidating trust for tax purposes (collectively, "Permitted
Investments"). It is hereby acknowledged that the Trustee shall not be required
to maximize the investment return on the Trust Assets during the term of this
Agreement. The Trustee shall be and hereby is relieved of all liability with
respect to the purchasing, holding or selling of Permitted Investments in
accordance with the terms hereof. The Trustee is not responsible for any losses
to the Trust which may occur, including, without limitation, by reason of bank
failure or the amount of the Trust exceeding the Federal Deposit Insurance
Corporation limits.


6.2    Specific Powers of the Trustee . Subject to the provisions of Section
6.1, the Trustee shall have the following specific powers in addition to any
powers conferred upon them by any other Section or provision of this Agreement
or any statutory laws of the State of Delaware; provided, however, that the
enumeration of the following powers shall not be considered in any way to limit
or control the power of the Trustee to act as specifically authorized by any
other Section or provision of this Agreement and to act in such a manner as the
Trustee may deem necessary or appropriate to conserve and protect any Trust
Assets or to confer on the Beneficiaries the benefits intended to be conferred
upon them by this Agreement:


(a)    To determine the nature and amount of the consideration to be received
with respect to the sale or other disposition of, or the grant of interests in,
any Trust Assets.


(b)    To collect, liquidate or otherwise convert into cash, or such other
property as the Trustee deems appropriate, all property, assets and rights in
any Trust Assets, and to pay, discharge and satisfy all other claims, expenses,
charges, liabilities, and obligations existing with respect to any Trust Assets,
the Trust or the Trustee.


(c)    To elect, appoint, engage, retain or employ any Persons as agents,
representatives, employees, or independent contractors (including without
limitation real estate advisors, investment advisors, accountants, transfer
agents, custodians, attorneys-at-law, managers, appraisers, brokers, or
otherwise) in one or more capacities, and to pay compensation from the Trust
Assets for services in as many capacities as such Person may be so elected,
appointed, engaged, retained or employed, to prescribe the titles, powers and
duties, terms of service and other terms and conditions of the election,
appointment, engagement, retention or employment of such Persons and, except as
prohibited by law, to delegate any of the powers and duties of the Trustee to
any one or more Trustees, agents, representatives, employers, independent
contractors or other Persons.


(d)    To retain and set aside such funds out of the Trust as the Trustee shall
deem necessary or expedient to pay, or provide for the payment of (i) unpaid
claims, expenses, charges, liabilities, and obligations of the Trust or the
Partnership, except to the extent that liabilities for which the Partnership has
previously reserved Cash Reserves are satisfied with funds from said Cash
Reserves; (ii) contingencies; and (iii) the expenses of administering the Trust
Assets.


(e)    To do and perform any and all acts necessary or appropriate for the
conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain Trust Assets held by the Trustee pending
sale or other disposition thereof or distribution thereof to the Beneficiaries.


(f)    To hold legal title to property of the Trust in the name of the Trust, or
in the name of the Trustee, or of any other Person, without disclosure of the
interest of the Trust therein.


(g)    To cause any investments of any part of the Trust Assets to be registered
and held in the name of any one or more of its names or in the names of a
nominee or nominees without increase or decrease of liability with respect
thereto.


(h)    To institute or defend actions or declaratory judgments or other actions
and to take such other action, in the name of the Trust or the Partnership or as
otherwise required, as the Trustee may deem necessary or desirable to enforce
any instruments, contracts, agreements, causes of action, claims or rights
relating to or forming a part of the Trust Assets.


(i)    To determine conclusively from time to time the value of and to revalue
the securities and other property of the Trust, in accordance with independent
appraisals or other information as it deems necessary or appropriate.


(j)    To cancel, terminate, or amend any instruments, contracts, agreements,
obligations or causes of action relating to or forming a part of any Trust
Assets, and to execute new instruments, contracts, agreements, obligations or
causes of action notwithstanding that the terms of any such instruments,
contracts, agreements, obligations or causes of action may extend beyond the
terms of this Trust, provided that no such new instrument, contract, agreement,
obligation or cause of action shall permit the Trustee to engage in any activity
prohibited by Section 6.1.


(k)    To vote by proxy or otherwise on behalf of the Beneficiaries and with
full power of substitution all shares of stock and all securities held by the
Trustee hereunder and to exercise every power, election, discretion, option and
subscription right and give every notice, make every demand, and to do every act
or thing in respect to any shares of stock or any securities held by the Trustee
which the Trustee might or could do if the Trustee was the absolute owner
thereof.


(l)    To undertake or join in any merger, plan of reorganization,
consolidation, liquidation, dissolution, readjustment or other transaction of
any corporation, any of whose shares of stock or other securities, obligations,
or properties may at any time constitute a part of any Trust Assets, and to
accept the substituted shares of stock, bonds, securities, obligations and
properties and to hold the same in trust in accordance with the provisions
hereof.


(m)    In connection with the sale or other disposition or distribution of any
securities held by the Trustee, to comply with the applicable federal and state
securities laws, and to enter into agreements relating to the sale or other
disposition or distribution thereof.


(n)    To authorize transactions between corporations or other entities whose
securities, or other interests therein (either in the nature of debt or equity)
are held by the Trustee as part of any Trust Assets.


(o)    To terminate and dissolve any entities owned by the Trust.


(p)    To have a judicial settlement of its account of the Trust at any time to
the extent it determines necessary or advisable.


(q)    To perform any act authorized, permitted, or required under any
instrument, contract, agreement, right, obligation or cause of action relating
to or forming a part of any Trust Assets whether in the nature of an approval,
consent, demand or notice thereunder or otherwise, unless such act would require
the consent of the Beneficiaries in accordance with the express provisions of
this Agreement.


ARTICLE VII
CONCERNING THE TRUSTEE,
BENEFICIARIES, EMPLOYEES AND AGENTS


7.1    Generally . The Trustee accepts and undertakes to discharge the Trust
created by this Agreement, upon the terms and conditions thereof on behalf of
the Beneficiaries. The Trustee shall exercise such of the rights and powers
vested in it by this Agreement, and use the same degree of care and skill in its
exercise as a prudent man would exercise or use under the circumstances in the
conduct of his own affairs. No provision of this Agreement shall be construed to
relieve the Trustee from liability for its own willful misconduct, knowingly and
intentionally committed in bad faith, except that:


(a)    No successor Trustee shall be in any way responsible for the acts or
omissions of the Trustee in office prior to the date on which he or it becomes a
Trustee.


(b)    The Trustee shall not be liable for the performance of such duties and
obligations as are specifically set forth in this Agreement except for its bad
faith or willful misconduct, and no implied covenants or obligations shall be
read into this Agreement against the Trustee.


(c)    The Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Agreement.


(d)    The Trustee shall not be liable for any act which the Trustee may do or
omit to do hereunder, or for any mistake of fact or law, or for any error of
judgment, or for the misconduct of any employee, agent, representative or
attorney appointed by it, or for anything that it may do or refrain from doing
in connection with this Agreement while acting in good faith; unless caused by
or arising from gross negligence, willful misconduct, fraud or any other breach
of fiduciary duty of the Trustee or any of its employees, agents,
representatives or attorneys.
(e)    The duties and obligations of the Trustee shall be limited to and
determined solely by the express provisions of this Agreement, and no implied
duties or obligations shall be read into this Agreement against the Trustee.


7.2    Reliance by Trustee . Except as otherwise provided in Section 7.1:


(a)    The Trustee may rely and shall be protected in acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.


(b)    The Trustee may consult with legal counsel, auditors or other experts to
be selected by it, including firms with which the Trustee may be an affiliate,
and the advice or opinion of such counsel, accountants, auditors or other
experts shall be full and complete protection to the Trustee, the employees and
the agents of the Trustee in respect of any action taken or omitted or suffered
by them in good faith and in reliance on, or in accordance with, such advice or
opinion.


(c)    Persons dealing with the Trustee shall look only to the Trust Assets to
satisfy any liability relating to the Trust Assets incurred by the Trustee to
such Person in carrying out the terms of this Trust, and the Trustee shall have
no obligation to satisfy any such liability.


(d)    As far as practicable and except as expressly permitted above, the
Trustee shall cause any written instrument creating an obligation of the Trust
to include a reference to this Agreement and to provide that neither the
Beneficiaries, the Trustee nor their agents shall be liable thereunder and that
the other parties to such instrument shall look solely to the Trust Assets for
the payment of any claim thereunder or the performance thereof; provided,
however, that the omission of such provision from any such instrument shall not
render the Beneficiaries, the Trustee, or their agents liable, nor shall the
Trustee be liable to anyone for such omission.


7.3    Limitation on Liability to Third Persons . No Beneficiary shall be
subject to any personal liability whatsoever, in tort, contract or otherwise, to
any Person in connection with the Trust Assets or the affairs of this Trust; and
neither the Trustee nor any employee or agent of this Trust shall be subject to
any personal liability whatsoever, in tort, contract or otherwise, to any Person
in connection with any Trust Assets or the affairs of this Trust, except for
such Person’s own willful misconduct, knowingly and intentionally committed in
bad faith; and all such other Persons shall look solely to any Trust Assets for
satisfaction of claims of any nature arising in connection with the affairs of
this Trust. The Trustee shall, at all times, maintain insurance for the
protection of all Trust Assets, its Beneficiaries, the Trustee and its employees
and agents in such amount as the Trustee shall deem adequate to cover all
foreseeable liability to the extent available at reasonable rates.


7.4    Recitals . Any written instrument creating an obligation of this Trust
shall be conclusively taken to have been executed or done by the Trustee, or the
employee or agent of this Trust only in its capacity as Trustee under this
Agreement or in his capacity as employee or agent of the Trust.


7.5    Indemnification . The Trustee and each of its employees and agents (each
an "Indemnified Person" and collectively, the "Indemnified Persons") shall be
indemnified out of all Trust Assets against all liabilities and expenses,
including amounts paid in satisfaction of judgments, in compromise or as fines
and penalties, and all costs and expenses, including, but not limited to,
reasonable counsel fees and disbursements paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding by the
Indemnified Persons in connection with the defense or disposition of any action,
suit or other proceeding by the Trust or any other Person, whether civil or
criminal, in which the Indemnified Person may be involved or with which the
Indemnified Person may be threatened while in office or thereafter, by reason of
its or his being or having been such a Trustee, employee or agent; provided,
however, that the Indemnified Person shall not be entitled to such
indemnification in respect of any matter as to which the Indemnified Person
shall have been adjudicated to have acted in bad faith or with willful
misfeasance or in reckless disregard of the Indemnified Person’s duties. The
rights accruing to any Indemnified Person under these provisions shall not
exclude any other right to which the Indemnified Person may be lawfully
entitled. The Trustee may make advance payments in connection with
indemnification under this Section, provided that the Indemnified Person shall
have given a written undertaking to repay any amount advanced to the Indemnified
Person and to reimburse the Trust in the event it is subsequently determined in
a final adjudication by a court of law that the Indemnified Person is not
entitled to such indemnification. The Trustee may purchase such insurance as it
believes, in the exercise of its discretion, adequately insures that each
Indemnified Person shall be indemnified against any such loss, liability or
damage pursuant to this Section. The rights accruing to any Indemnified Person
by reason of the foregoing shall not be deemed to exclude any other right to
which he may legally be entitled nor shall anything else contained herein
restrict the right of the Trustee to indemnify or reimburse such Indemnified
Person in any proper case even though not specifically provided for herein, nor
shall anything contained herein restrict the right of any such Indemnified
Person to contribution under applicable law. As security for the timely and full
payment and satisfaction of all of the present and future obligations of the
parties to the Trustee under this Agreement, including without limitation the
indemnity obligations hereunder, whether joint or several, the Trust (and by
accepting distributions hereunder, each Beneficiary) hereby grants to the
Trustee a continuing security interest in and to any and all of the Trust
Assets, whether now existing or hereafter acquired or created, together with the
products and proceeds thereof, all payments and other distributions with respect
thereto, and any and all investments, renewals, substitutions, modifications and
extensions of any and all of the foregoing. The Trustee shall have all of the
rights and remedies of a secured party under the Uniform Commercial Code. In
addition, in the event the Trustee has not received any payment, indemnity,
reimbursement or other amount due it under this Agreement, then, notwithstanding
any other term or provision of this Agreement, the Trustee may in its discretion
set off and apply any of the Trust Assets as is required to pay and satisfy
those obligations. Promptly after the receipt by the Trustee of notice of any
demand or claim or the commencement of any action, suit or proceeding, the
Trustee shall, if a claim in respect thereof is to be made against any of the
other parties hereto, notify such other parties thereof in writing; but the
failure by the Trustee to give such notice shall not relieve any party from any
liability which such party may have to the Trustee hereunder. Notwithstanding
any obligation to make payments and deliveries hereunder, the Trustee may retain
and hold for such time as it reasonably deems necessary such amount of the Trust
Assets as it shall from time to time in its sole discretion reasonably deem
sufficient to indemnify itself for any such loss or expense and for any amounts
due it hereunder. Except as required by law or as expressly provided herein, the
Trustee shall be under no duty to institute any suit, or to take any remedial
procedures under this Agreement, or to enter any appearance or in any way defend
any suit in which it may be made a defendant hereunder until it shall be
indemnified as provided above, except as expressly set forth herein.


7.6    Rights of Trustees, Employees, Independent Contractors and Agents to Own
Trust Units or Other Property and to Engage in Other Business . Any Trustee,
employee, independent contractor or agent may own, hold and dispose of Trust
Units for its or his individual account, and may exercise all rights thereof and
thereunder to the same extent and in the same manner as if it were not a
Trustee, employee, independent contractor or agent. Any Trustee, employee,
independent contractor or agent may, in his personal capacity or in a capacity
of trustee, officer, director, shareholder, partner, member, advisor, employee
of any Person or otherwise, have business interests and holdings similar to or
in addition to those relating to the Trust. Subject to the provisions of Article
V hereof, any Trustee, employee, independent contractor or agent of the Trust
may be a trustee, officer, director, shareholder, partner, member, advisor,
employee or independent contractor of, or otherwise have a direct or indirect
interest in, any Person who may be engaged to render advice or services to the
Trust, and may receive compensation from such Person as well as compensation as
Trustee, employee, independent contractor or agent or otherwise hereunder so
long as such interest is disclosed to the Trustee. None of these activities in
and of themselves shall be deemed to conflict with its duties as Trustee,
employee, independent contractor or agent.


7.7    Contribution Back .    In the event any amount of Trust Assets released
to a party under this Agreement is invalidated, declared to be fraudulent or
preferential or must otherwise be restored or returned by the Trustee in
connection with the insolvency, bankruptcy or reorganization of such party,
whether by order of or settlement before any court or other authority or
otherwise, such party shall contribute back to the Trust an amount such that
such party will be affected by that invalidation, declaration, restoration or
return ratably in proportion to the distributions it received under this
Agreement, together with any related assignment, release or other instrument or
document the Trustee may request to restore the status quo ante .


ARTICLE VIII
PROTECTION OF PERSONS DEALING WITH THE TRUSTEE


8.1    Action by Trustee . All action required or permitted to be taken by the
Trustee, in its capacity as Trustee, shall be taken by a written vote,
resolution, or other writing signed by the Trustee then serving.


8.2    Reliance on Statements by the Trustee . Any Person dealing with the
Trustee shall be fully protected in relying upon the Trustee’s certificate or
instrument signed by the Trustee that it has authority to take any action under
this Trust.


ARTICLE IX
COMPENSATION OF TRUSTEE


9.1    Amount of Compensation . The compensation of the Trustee shall be in
accordance with the terms specified on Schedule A hereto or upon such other
terms and conditions as may be agreed upon by the Trustee and the Beneficiaries
holding Trust Units representing at least a majority of the aggregate Beneficial
Interests. Schedule A shall apply only to the initial Trustee and, in the event
a successor to the initial Trustee shall serve, such schedule shall be deleted
from this Agreement and neither such deletion nor the substitution of a
counterpart schedule applicable to the successor Trustee shall constitute an
amendment of this Agreement.


9.2    Dates of Payment . The compensation payable to the Trustee pursuant to
the provisions of Section 9.1 shall be in accordance with Schedule A or, if
Schedule A is no longer in force, at such other times as the Trustee may
determine.


9.3    Expenses . The Trustee shall be reimbursed from the Trust Assets for all
expenses reasonably incurred by it in the performance of its duties in
accordance with this Agreement including the reasonable compensation and
out-of-pocket expenses of attorneys, accountants, appraisers, consultants and
other persons retained by the Trustee or the Manager pursuant to the terms of
this Agreement.


ARTICLE X
THE TRUSTEE AND SUCCESSOR TRUSTEE


10.1    Number and Qualification of Trustees . Subject to the provisions of
Section 10.3 relating to the period pending the appointment of a successor
Trustee, there shall be one Trustee of this Trust, which shall be a citizen and
resident of or a corporation or other entity which is incorporated or formed
under the laws of a state of the United States and, if a corporation, it shall
be authorized to act as a corporate fiduciary under the laws of the State of
Delaware. The number of Trustees may be increased or decreased from time to time
by the Trustee.


If any corporate Trustee shall ever change its name, or shall reorganize or
reincorporate, or shall merge with or into or consolidate with any other
corporation or entity, bank or trust company, such corporate Trustee shall be
deemed to be a continuing entity and shall continue to act as a Trustee
hereunder with the same liabilities, duties, powers, titles, discretions and
privileges as are herein specified for a Trustee.


10.2    Resignation and Removal . Any Trustee may resign and be discharged from
the Trust hereby created by giving written notice thereof to any remaining
Trustee or Trustees or by giving written notice to the Beneficiaries holding
Beneficial Interests representing an aggregate of at least a majority of the
total Beneficial Interests. Such resignation shall become effective on the day
specified in such notice or upon the appointment of such Trustee’s successor and
such successor’s acceptance of such appointment, whichever is earlier. Any
Trustee may be removed at any time, with or without cause, by Beneficiaries
having an aggregate Beneficial Interest of at least a majority of the total
Beneficial Interests in the Trust. All obligations of the Trustee hereunder
shall cease and terminate on the effective date of its resignation and its sole
responsibility thereafter shall be to hold the Trust Assets for a period of
thirty (30) calendar days following the effective date of resignation, at which
time, if a successor Trustee shall have been appointed and have accepted such
appointment in a writing to the Beneficiaries, then upon written notice thereof
given by a representative of the Beneficiaries to the resigning Trustee, the
resigning Trustee shall deliver the Trust Assets to the successor Trustee. If a
successor Trustee shall not have been appointed within a thirty (30) day period
from the predecessor Trustee’s resignation, for any reason whatsoever, the
resigning Trustee shall deliver the Trust Assets to a court of competent
jurisdiction in the county in which the Trust Assets are there being held and
give written notice of the same to the parties hereto.
The resigning Trustee shall be entitled to payment of any unpaid fees (which
shall be pro-rated as of the effective date of the resignation) and expenses and
to reimbursement by the Beneficiaries out of the Trust Assets for any expenses
incurred in connection with the transfer of the Trust Assets pursuant to and in
accordance with the provisions of this section.


10.3    Appointment of Successor . Should at any time a Trustee resign or be
removed, die, become mentally incompetent or incapable of action (as determined
by the Beneficiaries holding Trust Units representing an aggregate of at least a
majority of the total Beneficial Interests in the Trust), or be adjudged
bankrupt or insolvent, unless any remaining Trustees shall decrease the number
of Trustees of the Trust pursuant to Section 10.1 hereof, a vacancy shall be
deemed to exist and a successor shall be appointed by any remaining Trustees. If
such a vacancy is not filled by any remaining Trustees within ninety (90) days,
the remaining Trustees must notify the Beneficiaries of their inability to fill
such vacancy, and the Beneficiaries may, pursuant to Article XII hereof, call a
meeting to appoint a successor Trustee by Beneficiaries holding Trust Units
representing an aggregate of at least a majority of the total Beneficial
Interests in the Trust. Pending the appointment of a successor Trustee, the
remaining Trustee or Trustees then serving may take any action in the manner set
forth in Section 8.1.


10.4    Acceptance of Appointment by Successor Trustee . Any successor Trustee
appointed hereunder shall execute an instrument accepting such appointment
hereunder and shall deliver one counterpart thereof to each of the other
Trustees and, in case of a resignation, to the resigning Trustee. Thereupon such
successor Trustee shall, without any further act, become vested with all the
estates, properties, rights, powers, trusts and duties of his or its predecessor
in the Trust hereunder with like effect as if originally named therein; but the
resigning Trustee shall nevertheless, when requested in writing by the successor
Trustee or by the remaining Trustees, execute and deliver an instrument or
instruments conveying and transferring to such successor Trustee upon the trust
herein expressed, all the estates, properties, rights, powers and trusts of such
resigning Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and money held by it hereunder.


10.5    Bonds . No bond shall be required of the original Trustee hereunder, and
no bond shall be required of any successor Trustee hereunder. If a bond is
required by law, no surety or security with respect to such bond shall be
required unless required by law.


ARTICLE XI
CONCERNING THE BENEFICIARIES


11.1    Evidence of Action by Beneficiaries . Whenever in this Agreement it is
provided that the Beneficiaries may take any action (including the making of any
demand or request, the giving of any notice, consent, or waiver, the removal of
a Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any such action such Beneficiaries
have joined therein may be evidenced (i) by any instrument or any number of
instruments of similar tenor executed by Beneficiaries in person or by agent or
attorney appointed in writing, or (ii) by the record of the Beneficiaries voting
in favor thereof at any meeting of Beneficiaries duly called and held in
accordance with the provisions of Article XII.


11.2    Limitation on Suits by Beneficiaries . No Beneficiary shall have any
right by virtue of any provision of this Agreement to institute any action or
proceeding at law or in equity against any party other than the Trustees upon or
under or with respect to any Trust Assets or the agreements relating to or
forming part of any Trust Assets, and the Beneficiaries do hereby waive any such
right.


11.3    Requirement of Undertaking . The Trustee may request any court to
require, and any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Agreement, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
provided, however, that the provisions of this Section shall not apply to any
suit by the Trustee.


ARTICLE XII
MEETING OF BENEFICIARIES


12.1    Purpose of Meetings . A meeting of the Beneficiaries may be called at
any time and from time to time pursuant to the provisions of this Article for
the purposes of taking any action which the terms of this Agreement permit a
Beneficiary having a specified aggregate Beneficial Interest to take either
acting alone or with the Trustee.


12.2    Meeting Called by Trustee . The Trustee may at any time call a meeting
of the Beneficiaries of the Trust to be held at such time and at such place
within the State of Delaware (or elsewhere if so determined by a majority of the
Trustees) as the Trustee shall determine. Written notice of every meeting of the
Beneficiaries shall be given by the Trustee (except as provided in Section
12.3), which written notice will set forth the time and place of such meeting
and in general terms the action proposed to be taken at such meeting, and shall
be mailed not more than sixty (60) nor less than ten (10) days before such
meeting is to be held to all of the Beneficiaries of record not more than sixty
(60) days before the date of such meeting. The notice shall be directed to the
Beneficiaries at their respective addresses as they appear in the records of the
Trust.


12.3    Meeting Called on Request of Beneficiaries . Within thirty (30) days
after written request to the Trustee by Beneficiaries holding Trust Units
representing at least a majority of the aggregate Beneficial Interests to call a
meeting of all of the Beneficiaries, which written request shall specify in
reasonable detail the action proposed to be taken, the Trustee shall proceed
under the provisions of Section 12.2 to call a meeting of the Beneficiaries, and
if the Trustee fails to call such meeting within such thirty (30) day period
then such meeting may be called by Beneficiaries holding Trust Units
representing at least a majority of the aggregate Beneficial Interests.


12.4    Persons Entitled to Vote at Meeting of Beneficiaries . Each Beneficiary
shall be entitled to vote at a meeting of the Beneficiaries of the Trust either
in person or by his proxy duly authorized in writing. The vote of each
Beneficiary shall be weighted based on the number of Trust Units in the Trust
held by each Beneficiary determined pursuant to the list described in Section
3.1, as such list is amended hereby. The signature of the Beneficiary on such
written authorization need not be witnessed or notarized.


12.5    Quorum . At any meeting of Beneficiaries, the presence of Beneficiaries
holding Trust Units representing at least a majority of the aggregate Beneficial
Interests sufficient to take action on any matter for the transaction of which
such meeting was called shall be necessary to constitute a quorum; but if less
than a quorum be present, Beneficiaries having aggregate Beneficial Interests of
more than 50% of the total Beneficial Interests in the Trust of all
Beneficiaries represented at the meeting may adjourn such meeting with the same
effect and for all intents and purposes as though a quorum had been present.


12.6    Adjournment of Meeting . Subject to Section 12.5 hereof, any meeting of
Beneficiaries of the Trust may be adjourned from time to time and a meeting may
be held at such adjourned time and place without further notice.


12.7    Conduct of Meetings . The Trustee shall appoint the Chairman and the
Secretary of the meeting. The vote upon any proposal submitted to any meeting of
Beneficiaries shall be by written ballot. An Inspector of Votes, appointed by
the Chairman of the meeting, shall count all votes cast at the meeting for or
against any proposal and shall make and file with the Secretary of the meeting
its verified written report.


12.8    Record of Meeting . A record of the proceedings of each meeting of
Beneficiaries of the Trust shall be prepared by the Secretary of the meeting.
The record shall be signed and verified by the Secretary of the meeting and
shall be delivered to the Trustee to be preserved by it. Any record so signed
and verified shall be conclusive evidence of all the matters therein stated.


ARTICLE XIII
AMENDMENTS


13.1    Consent of Beneficiaries . At the direction or with the consent of
Beneficiaries holding Trust Units representing at least a majority of the
aggregate Beneficial Interests, or such greater percentage as shall be specified
in this Agreement for the taking of an action by the Beneficiaries under the
affected provision of this Agreement, the Trustee shall promptly make and
execute a declaration amending this Agreement for the purpose of adding any
material provisions to or changing in any material manner or eliminating any of
the material provisions of this Agreement or amendments thereto as they apply to
the Trust; provided, however, that no such amendment shall permit the Trustee to
engage in any activity prohibited by Section 6.1 hereof or affect the
Beneficiaries’ rights to receive their pro rata shares of the Trust Assets at
the time of distribution; provided further, however, that no consent of the
Beneficiaries shall be required with respect to any amendment made solely for
the purpose of facilitating the transferability by Beneficiaries of Trust Units
or to comply with applicable laws, including tax laws, so long as such amendment
has been approved by the Trustee.


13.2    Notice and Effect of Amendment . Promptly after the execution by the
Trustee of any such declaration of amendment, the Trustee shall give notice of
the substance of such amendment to the Beneficiaries or, in lieu thereof, the
Trustee may send a copy of the amendment to each Beneficiary. Upon the execution
of any such declaration of amendment by the Trustee, this Agreement shall be
deemed to be modified and amended in accordance therewith and the respective
rights, limitations of rights, obligations, duties, and immunities of the
Trustee and the Beneficiaries under this Agreement with respect to the Trust
shall thereafter be determined, exercised and enforced hereunder subject in all
respects to such modification and amendments, and all the terms and conditions
of any such amendment shall be thereby deemed to be part of the terms and
conditions of this Agreement for any and all purposes.


13.3    Trustee’s Declining to Execute Documents . If, in the reasonable opinion
of the Trustee, any document required to be executed pursuant to the terms of
Section 13.2 hereof adversely affects any right, obligation, immunity or
indemnity in favor of the Trustee under this Agreement, the Trustee may in its
discretion decline to execute such document.


ARTICLE XIV
MISCELLANEOUS PROVISIONS


14.1    Filing Documents . This Agreement shall be filed or recorded in such
office or offices as the Trustee may determine to be necessary or desirable. A
copy of this Agreement and all amendments thereof shall be maintained in the
office of the Trustee and shall be available at all times during regular
business hours for inspection by any Beneficiary or his duly authorized
representative. The Trustee shall file or record any amendment of this Agreement
in the same places where the original Agreement is filed or recorded. The
Trustee shall file or record any instrument which relates to any change in the
office of the Trustee in the same places where the original Agreement is filed
or recorded.


14.2    Intention of Parties to Establish Trust . This Agreement is not intended
to create and shall not be interpreted as creating a corporation, association,
partnership, or joint venture of any kind for purposes of federal income
taxation or for any other purpose.


14.3    Beneficiaries Have No Rights or Privileges as Holders of Partnership
Units . Except as expressly provided in this Agreement or under applicable law,
the Beneficiaries shall have no rights or privileges attributable to their
former status as holders of Partnership Units.


14.4    Laws as to Construction . THE TRUSTEE, AND THE BENEFICIARIES (BY THEIR
ACCEPTANCE OF ANY DISTRIBUTIONS MADE TO THEM PURSUANT TO THIS AGREEMENT),
CONSENT AND AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE
TO THE CHOICE OF LAW PRINCIPLES THEREOF. EACH OF THE PARTIES HERETO IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA
AND THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE
PURPOSE OF ANY SUIT, ACTION, PROCEEDING OR JUDGMENT RELATING TO OR ARISING OUT
OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. SERVICE OF PROCESS
IN CONNECTION WITH ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON EACH
PARTY HERETO ANYWHERE IN THE WORLD BY THE SAME METHODS AS ARE SPECIFIED FOR THE
GIVING OF NOTICES UNDER THIS AGREEMENT. EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND TO THE LAYING OF VENUE IN SUCH COURT. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH COURTS AND IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
ALL PARTIES WAIVE THE RIGHT TO A JURY TRIAL OF ALL SUCH DISPUTES, CLAIMS AND
DEMANDS.
14.5    Severability . In the event any provision of this Agreement or the
application thereof to any Person or circumstances shall be finally determined
by a court of proper jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.


14.6    Notices . Any notice or other communication by the Trustee to any
Beneficiary shall be deemed to have been sufficiently given, for all purposes,
if deposited, postage prepaid, in a post office or letter box addressed to such
Person at his address as shown in the records of the Trust.


All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally or sent by cable,
telegram, facsimile transmission or telex to the Trustee at the following
address or at such other addresses as shall be specified by the Trustee:


If to the Trustee:


PLM Financial Services, Inc.
235 3 rd Street South, Suite 200
St. Petersburg, FL 33716


Fax: (727) 803-8200




14.7    Counterparts . This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.




[The remainder of this page is left intentionally blank.]







IN WITNESS WHEREOF, the General Partner of the Grantor has caused this Agreement
to be executed by an authorized officer, and the Trustee hereunder has executed
this Agreement, as Trustee and not as an individual, as of the date first set
forth herein.




GRANTOR:
PLM EQUIPMENT GROWTH FUND IV
By:    PLM Financial Services, Inc., its General Partner


By: /s/ Rick Brock               
Its: CFO




TRUSTEE:
PLM FINANCIAL SERVICES, INC.




By: /s/ Rick Brock               
Its: CFO







SCHEDULE A




SCHEDULE OF FEES
to act as
TRUSTEE, REGISTRAR, TRANSFER AGENT AND DISTRIBUTION AGENT
OF THE LIQUIDATING TRUST


The Trustee shall receive no compensation for its services hereunder, other than
an amount equivalent to the compensation and other payments that the Trustee
would have received as General Partner of the Partnership for the same or
similar services undertaken by the Trustee hereunder if the General Partner had
undertaken such services on behalf of the Partnership.







EXHIBIT A






FORM OF
BILL OF SALE, ASSIGNMENT, ACCEPTANCE
AND ASSUMPTION AGREEMENT


This BILL OF SALE, ASSIGNMENT, ACCEPTANCE AND ASSUMPTION AGREEMENT, made,
executed and entered into as of _____________ __, 2003, by and among PLM
Equipment Growth Fund IV, a California limited partnership (the "Assignor"), and
PLM Financial Services, Inc. a Delaware corporation, not in its individual
capacity or in its capacity as the general partner of the Assignor, but solely
as trustee (the " Trustee ") of the PLM Equipment Growth Fund IV Liquidating
Trust (the " Liquidating Trust ").
RECITALS
WHEREAS, the Trustee and the Assignor are parties to a Liquidating Trust
Agreement dated as of the date hereof (the "Agreement"), pursuant to which the
Assignor has created the Liquidating Trust and engaged the Trustee as trustee to
administer the Liquidating Trust pursuant to the terms of a Plan of Liquidation
and Dissolution of even date herewith (the "Plan"); and
WHEREAS, the Agreement contemplates that the Assignor will place, as of the date
hereof and in accordance with the Plan, all of its unliquidated and/or
undistributed assets, including but not limited to, cash, equipment and
securities, along with certain cash reserves subject to disbursement for the
Assignor’s contingent liabilities and the Liquidating Trust’s contingent
liabilities, into the Liquidating Trust established to receive said assets and
reserves; and
WHEREAS, the Trustee and the Assignor now desire to carry out the intent and
purpose of the Agreement by the execution and delivery to the Trustee by the
Assignor of this instrument evidencing the conveyance, assignment, transfer,
sale and delivery to the Trustee of the Transferred Assets (as hereinafter
defined) and the acceptance by the Trustee of the Assumed Obligations (as
hereinafter defined);
NOW, THEREFORE, in consideration of the foregoing premises and for $10 and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:


ASSIGNMENT
The Assignor does hereby convey, assign, transfer, sell and deliver unto the
Trustee and its successors and assigns, forever, for the benefit of the
Liquidating Trust, all of Assignor's right, title and interest in, to and under
all of the assets of the Assignor as set forth and more fully described by
category of asset and more fully enumerated by Assignor on Exhibit A hereto,
including, without limitation any accounts receivable, limited partnership
interests, beneficial interests, rights in litigation, security interests,
contract rights or agreements, rights to payment or distributions or similar
rights that the Assignor may possess in same (together, the " Transferred Assets
").
ACCEPTANCE AND ASSUMPTION
The Trustee accepts the foregoing conveyance, assignment, transfer and delivery
of the Transferred Assets and agrees to assume all liabilities and obligations
relating to the Transferred Assets to the extent specifically set forth in the
Agreement (the " Assumed Obligations ").
TO HAVE AND TO HOLD the Transferred Assets and the Assumed Obligations unto the
Trustee, its successors and assigns, FOREVER, for the benefit of the Liquidating
Trust.
The Assignor hereby constitutes and appoints the Trustee and its successors and
assigns as its true and lawful attorneys-in-fact in connection with the
transactions contemplated by this instrument, with full power of substitution,
in the name and stead of the Assignor but on behalf of and for the benefit of
the Trustee and its successors and assigns, to demand and receive any and all of
the assets, properties, rights and business hereby conveyed, assigned, and
transferred or intended so to be, and to give receipt and releases for and in
respect of the same and any part thereof, and from time to time to institute and
prosecute, in the name of the Assignor or otherwise, for the benefit of the
Trustee or its successors and assigns, proceedings at law, in equity, or
otherwise, which the Trustee or its successors or assigns reasonably deem proper
in order to collect or reduce to possession or endorse any portion of the
Transferred Assets and to do all acts and things in relation to the assets which
the Trustee or its successors or assigns reasonably deem desirable.
This instrument shall be binding upon and shall inure to the benefit of the
respective successors and assigns of the Assignor and the Trustee.
This instrument shall be construed and enforced in accordance with the laws of
the State of Delaware, without regard to conflict of law.
 
[The remainder of this page is left intentionally blank.]

 

 

IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale, Assignment,
Acceptance and Assumption Agreement under seal on the date first above written.


ASSIGNOR


PLM Equipment Growth Fund IV
By:    PLM Financial Services, Inc., its general partner


By: _________________________________


Its: _________________________________






TRUSTEE


PLM Financial Services, Inc., not in its individual capacity
but solely as trustee of the Liquidating Trust



By: ________________________________
Its: ________________________________







 



Exhibit A
to
Bill of Sale, Assignment, Acceptance and Assumption Agreement




Transferred Assets






 